            Case 3:17-cv-05016-BHS Document 311 Filed 12/18/20 Page 1 of 16




                                                                HON. BENJAMIN H. SETTLE
 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                      FOR THE WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 8
     PUGET SOUNDKEEPER ALLIANCE,                            No. 3:17-cv-05016-BHS
 9
                                 Plaintiff,                 JOINT STATUS REPORT AND
10                                                          DISCOVERY PLAN
                   v.
11
     SSA TERMINALS (TACOMA), LLC; and SSA
12   TERMINALS, LLC,

13                               Defendants,

14   and

15   PORT OF TACOMA,
                                 Crossclaim
16                               Plaintiff/
                                 Counterclaim
17                               Defendant
                   v.
18
     APM TERMINALS TACOMA LLC;
19
                                 Crossclaim
20                               Defendant/Counter
                                 claim Plaintiff.
21

22          In accordance with the Court’s Orders of April 24, 2019 (Dkt. 244) and December 3,

23   2020 (Dkt. 308) and Federal Rules of Civil Procedure 26(f)(2) and (3), APM Terminals Tacoma

24   LLC (“APMT”), Port of Tacoma (“the Port”), SSA Terminals (Tacoma), LLC (“SSATT”), SSA

25   Terminals, LLC (“SSAT”) (collectively “SSA”) and Puget Soundkeeper Alliance

26
      JOINT STATUS REPORT AND DISCOVERY PLAN - 1                       Tupper Mack Wel l s PLLC
      3:17-CV-05016- BHS                                                              2025 First Avenue
                                                                                             Suite 1100
                                                                             Seattle, Washington 98121
                                                                T EL 206.493.2300 F AX 206.493.2310
             Case 3:17-cv-05016-BHS Document 311 Filed 12/18/20 Page 2 of 16




 1   (“Soundkeeper”), (collectively “the Parties”) hereby submit their Combined Joint Status Report

 2   and Discovery Plan.

 3          1.      NATURE AND COMPLEXITY OF THE CASE

 4          Soundkeeper originally commenced this matter as a citizen suit under the Clean Water

 5   Act (“CWA”) against APMT alleging, inter alia, that APMT had failed to construct a stormwater

 6   treatment system required by the Industrial Stormwater General Permit (“ISGP”) at the West

 7   Sitcum Terminal (“Terminal”). After APMT terminated operations, SSA leased the Terminal

 8   from the Port, and the Port agreed in October 2017 to install a treatment system for the Terminal.

 9   Dkt. 305 at 8. In November 2017, Soundkeeper amended its complaint to add the Port as a

10   defendant. Dkt. 75. In June 2018 Soundkeeper filed an amended complaint adding SSAT and

11   its parent, SSA Marine, Inc., as defendants, and the Port asserted crossclaims against APMT.

12   Dkt. 260. In August 2018 the Court rejected a proposed consent decree between Soundkeeper

13   and APMT that “wrongfully purports to foreclose the Port’s . . . crossclaims against APMT.”

14   Dkt. 138 at 3. On January 19, 2019, the Court granted SSA Marine and SSAT’s motion to

15   dismiss Soundkeeper’s CWA claims because they were premised on a 60-day notice letter sent

16   prior to SSAT’s tenancy. On February 14, 2019, SSAT filed a motion for an award of attorneys’

17   fees and costs. On June 4, 2019 the Court denied the motion without prejudice. On February 14,

18   2019 the Court approved the Revised Consent Decree through which Soundkeeper and APMT

19   settled Soundkeeper’s claims against APMT and Soundkeeper agreed “to dismiss with prejudice

20   all claims for penalties against the Port alleged in the Third Amended Complaint for violations

21   occurring prior to October 2, 2017 and any and all claims against the Port for violations not

22   involving acts or omissions of the Port.” Dkt 224 at 3-4. On June 5, 2019 Soundkeeper filed its

23   Fourth Amended Complaint adding SSAT and SSATT as defendants.

24          On November 3, 2020 the Court granted the Port’s motion for partial summary judgment

25   regarding the scope of ISGP coverage and Soundkeeper’s claims. Dkt. 304. On November 17,

26
      JOINT STATUS REPORT AND DISCOVERY PLAN - 2                          Tupper Mack Wel l s PLLC
      3:17-CV-05016- BHS                                                                 2025 First Avenue
                                                                                                Suite 1100
                                                                                Seattle, Washington 98121
                                                                   T EL 206.493.2300 F AX 206.493.2310
             Case 3:17-cv-05016-BHS Document 311 Filed 12/18/20 Page 3 of 16




 1   2020 the Court granted the Port’s summary judgment motion on Soundkeeper’s remaining

 2   claims and instructed the clerk to terminate the Port as a defendant. Dkt. 305 at 16.

 3   Soundkeeper did not seek reconsideration of either ruling. Soundkeeper has not dismissed its

 4   claims against SSA.

 5          On November 19, 2020 the Court granted in part and denied in part APMT’s motion to

 6   dismiss the Port’s crossclaims. Dkt. 306. On December 11, 2020, APMT answered the Port’s

 7   remaining crossclaims and asserted counterclaims against the Port. Dkt. 309.

 8          The only claims now remaining for resolution in this litigation are Soundkeeper’s claims

 9   against SSA, the Port’s crossclaims against APMT, and APMT’s counterclaims against the Port.

10   The Port’s action against APMT involves claims arising from APMT’s 1983 lease with the Port.

11   The Port contends APMT breached its lease obligations, including by failing to indemnify/hold

12   harmless the Port; failing to comply with the CWA, the ISGP, and local, state and federal laws

13   implementing the CWA. The Port contends it has been and continues to be damaged by

14   APMT’s acts and omissions well in excess of a letter of credit provided by APMT to secure its

15   lease obligations. Accordingly, the Port’s claims in the case involve questions of contract

16   interpretation; application of the CWA’s regulatory programs; decisions, data and records related

17   to that program and the lease; and expert testimony.

18          APMT denies the Port’s claims in their entirety, and asserts counterclaims for conversion,

19   fraud, breach of contract, and breach of the duty of good faith and fair dealing in connection with

20   the 1983 lease and a letter of credit APMT posted pursuant to the lease as security in the event

21   the Port was unable to lease the terminal to another tenant following a default by APMT. APMT

22   contends that the Port, more than seven months after APMT terminated the lease and vacated the

23   terminal, and without any notice to APMT, converted the full amount of the letter of credit by

24   fraudulently executing a false certification to the New York branch office of Svenska

25   Handelsbanken causing the bank to release the full amount of the letter of credit to the Port. The

26
      JOINT STATUS REPORT AND DISCOVERY PLAN - 3                          Tupper Mack Wel l s PLLC
      3:17-CV-05016- BHS                                                                 2025 First Avenue
                                                                                                Suite 1100
                                                                                Seattle, Washington 98121
                                                                   T EL 206.493.2300 F AX 206.493.2310
             Case 3:17-cv-05016-BHS Document 311 Filed 12/18/20 Page 4 of 16




 1   false certification submitted to the bank for the release of the letter of credit was executed by the

 2   then Deputy Chief Executive Officer of the Port. APMT has provided notice of its claim against

 3   the former Deputy Chief Executive Officer of the Port.

 4          The Port and SSA believe that the Court’s November 3rd and November 17th Orders

 5   conclusively establish that there was no “ongoing violation” in June 2019 when Soundkeeper

 6   added SSA back into the case and that Soundkeeper failed to identify any CWA violation prior to

 7   October 2019. As a result, they intend to seek dismissal of Soundkeeper’s remaining claims

 8   against SSA, a FRCP 54(b) determination, and additional relief. The Port favors a briefing

 9   schedule on the Port’s and APMT’s breach claims, the Port and SSA favor bifurcation of the

10   Port’s crossclaims and APMT’s counterclaims from Soundkeeper’s remaining claims, and the

11   Port favors a stay of the Port’s crossclaims and APMT’s counterclaims pending a final judgment

12   in Soundkeeper’s lawsuit against SSA.

13          APMT also favors a briefing schedule on the Port’s and APMT’s claims and bifurcation

14   of the Port’s crossclaims and APMT’s counterclaims from Soundkeeper’s remaining claims, but

15   does not believe that the briefing schedule should be an exception to the bifurcation and does not

16   favor a stay of the Port’s crossclaims and APMT’s counterclaims pending a final judgment in

17   Soundkeeper’s lawsuit against SSAT and SSATT.

18          The Court’s November 3, 2020 and November 17, 2020 Orders granting the Port’s

19   motions for summary judgment and dismissing the Port did not address the status of SSA in this

20   matter. SSA believes that given the facts and law set forth in the Court’s Orders they should

21   likewise be dismissed with prejudice on the identical basis as the Port. SSA has requested

22   Soundkeeper to both stipulate to the dismissal and to finalization of the Orders per FRCP 54(b).

23   Soundkeeper has indicated it is opposed to both requests. As a result of the disagreement

24   between SSA and Soundkeeper, SSA will be bringing a motion to dismiss and may request fees.

25   SSA, along with the Port, will also seek FRCP 54(b) certification of the Court’s Orders. SSA

26
      JOINT STATUS REPORT AND DISCOVERY PLAN - 4                            Tupper Mack Wel l s PLLC
      3:17-CV-05016- BHS                                                                   2025 First Avenue
                                                                                                  Suite 1100
                                                                                  Seattle, Washington 98121
                                                                     T EL 206.493.2300 F AX 206.493.2310
             Case 3:17-cv-05016-BHS Document 311 Filed 12/18/20 Page 5 of 16




 1   strenuously opposes the lifting of the stay and resumption of discovery until after its motion to

 2   dismiss is ruled upon. SSA contends that such activities are likely pointless and incur

 3   unnecessary fees and costs for both parties.

 4           Soundkeeper believes that dismissal of SSA is inappropriate. The Court’s November 3,

 5   2020 Order did not address any of Soundkeeper’s Claims against SSA. The Court has also held

 6   that SSA is a proper party to this case. Dkt. 253. Furthermore, as discovery has been stayed for

 7   the past two years, Soundkeeper has been unable to determine if SSA has accumulated additional

 8   violations of the Industrial Stormwater General Permit during that time. Soundkeeper intends to

 9   conduct discovery as to this time period. SSA have not provided Soundkeeper with any specific

10   proposal as to their dismissal. Soundkeeper will consider SSA’s motion to dismiss when it is

11   received.

12           2.     PROPOSED DEADLINE TO JOIN ADDITIONAL PARTIES

13           Solely with respect to their claims, the Port and APMT propose a deadline of July 2,

14   2021.

15           3.     UNITED STATES MAGISTRATE JUDGE

16           The parties do not consent to a United States Magistrate Judge.

17           4.     DISCOVERY PLAN (FED. R. CIV. P. 26(f)(3))

18                  A. Initial disclosures

19           The Port and APMT do not request any changes to the timing, form, or requirement for

20   disclosure under Rule 26(a). The Port will provide its initial disclosures by January 6, 2021.

21   The Port contends that APMT provided initial disclosures with respect to PSA’s claims, but has

22   not provided initial disclosures regarding its claims against the Port.

23           APMT provided its initial disclosures on May 4, 2017, and will supplement its initial

24   disclosures by January 6, 2021.    APMT has agreed that the Port can provide its initial

25   disclosures by January 6, 2021.

26
      JOINT STATUS REPORT AND DISCOVERY PLAN - 5                               Tupper Mack Wel l s PLLC
      3:17-CV-05016- BHS                                                                   2025 First Avenue
                                                                                                  Suite 1100
                                                                                  Seattle, Washington 98121
                                                                     T EL 206.493.2300 F AX 206.493.2310
             Case 3:17-cv-05016-BHS Document 311 Filed 12/18/20 Page 6 of 16




 1          SSA’s position is that if the Court denies SSA’s planned motion to dismiss, SSA and

 2   Soundkeeper will provide initial disclosures within fourteen (14) days of the Court’s decision.

 3          Soundkeeper’s position is that Soundkeeper and SSA should exchange initial disclosures

 4   by January 6, 2021. Soundkeeper’s initial disclosures will be supplemental, as Soundkeeper has

 5   already provided initial disclosures in this matter.

 6                  B. Subjects, timing, and potential phasing of discovery

 7          The subjects on which the Port may need discovery include the APMT-Port lease

 8   agreement; APMT’s internal and external communications related to stormwater management,

 9   including the Industrial Stormwater General Permit; APMT’s compliance/noncompliance with

10   the Clean Water Act and lease; APMT’s defenses and counterclaims; APMT’s purported

11   damages; and the opinions of expert witnesses.

12          The subjects on which APMT may need discovery include the APMT-Port lease, the

13   Port’s internal and external communication related to the lease and its termination, the Port’s

14   remaining cross-claims, the Port’s defenses to APMT’s Counterclaim, the Port’s securing of a

15   new tenant at the terminal following APMT’s termination of the lease, the Port’s alleged

16   damages, the Port’s communications with the Washington Department of Ecology, the Port’s and

17   its officer’s conduct related to the execution and presentation of a sight draft to Svenska

18   Handelsbanken to obtain the bank’s release of the letter of credit, the Port’s lease agreements

19   with subsequent tenants, and the opinions of expert witnesses.

20          The Port’s ultimate claims and damages may be affected by the final disposition of

21   Soundkeeper’s concurrent parallel litigation against SSA in this matter. The Port further

22   contends that an initial ruling on the Port’s and APMT’s breach claims may facilitate settlement

23   and enable the parties to address the economic loss rule relative to APMT’s remaining claims.

24   The Port endorses phased discovery and initial motions practice on the Port’s and APMT’s

25   breach claims and a stay of the remaining APMT claims pending a final judgment in

26
      JOINT STATUS REPORT AND DISCOVERY PLAN - 6                           Tupper Mack Wel l s PLLC
      3:17-CV-05016- BHS                                                                  2025 First Avenue
                                                                                                 Suite 1100
                                                                                 Seattle, Washington 98121
                                                                    T EL 206.493.2300 F AX 206.493.2310
              Case 3:17-cv-05016-BHS Document 311 Filed 12/18/20 Page 7 of 16




 1   Soundkeeper’s lawsuit against SSA. The Port will propose a briefing schedule for approval by

 2   the court.

 3            APMT endorses phased discovery and initial motions practice on the Port’s and APMT’s

 4   claims. APMT will propose a joint briefing schedule for approval by the court. APMT denies

 5   that the Port’s ultimate claims and damages may be affected by the final disposition of

 6   Soundkeeper’s concurrent parallel litigation against SSA in this matter. APMT favors

 7   bifurcation of the Port’s crossclaims and APMT’s counterclaims from Soundkeeper’s remaining

 8   claims. APMT does not favor a stay of the Port’s crossclaims and APMT’s counterclaims

 9   pending a final judgment in Soundkeeper’s lawsuit against SSA.

10            Soundkeeper is opposed to bifurcation. Should any party wish to file a motion for

11   bifurcation, Soundkeeper will consider such a motion at that time.

12            The Port and APMT generally agree to conduct discovery cooperatively and to look for

13   efficient and inexpensive resolution of discovery issues. The Port and APMT agree to share

14   discovery from third parties; to schedule discovery or case management conferences with the

15   judge assigned to the case as necessary; and present discovery disputes to the court by informal

16   means.

17            SSA’s position is that SSA and Soundkeeper cannot at this time propose a discovery plan

18   or respond to the remaining matters listed below given the uncertain status of Soundkeeper’s

19   claims against SSA. Should the Court deny SSA’s upcoming motion to dismiss, then SSA and

20   Soundkeeper will submit a discovery plan and responses to the remaining matters listed below

21   within fourteen (14) days of the Court’s ruling.

22            Soundkeeper’s position is that discovery as between Soundkeeper and SSA should be

23   reopened immediately, rather than waiting for the Court to rule on SSA’s motion to dismiss,

24   which has not been filed yet. The subjects on which discovery may be needed include SSA’s

25   compliance/noncompliance with the Industrial Stormwater General Permit, means to control

26
      JOINT STATUS REPORT AND DISCOVERY PLAN - 7                          Tupper Mack Wel l s PLLC
      3:17-CV-05016- BHS                                                                 2025 First Avenue
                                                                                                Suite 1100
                                                                                Seattle, Washington 98121
                                                                   T EL 206.493.2300 F AX 206.493.2310
             Case 3:17-cv-05016-BHS Document 311 Filed 12/18/20 Page 8 of 16




 1   stormwater pollution at SSA’s facility, the application of the penalty factors identified at 33

 2   U.S.C. § 1319(d), Soundkeeper’s compliance/noncompliance with applicable requirements and

 3   conditions of the CWA to bring and maintain this action, and SSA’s affirmative defenses.

 4   Soundkeeper does not believe that phased discovery as between Soundkeeper and SSA is

 5   warranted. To promote the expeditious and inexpensive resolution of the case, Soundkeeper

 6   agrees to work cooperatively. With regard to timing, Soundkeeper believes discovery can be

 7   completed 120 days prior to the trial date.

 8                  C. Electronically stored information

 9          The Port and APMT anticipate its case will involve the preservation of ESI and have each

10   maintained a litigation hold since 2017. The Port and APMT have discussed the nature, location,

11   and scope of discoverable ESI. The Port expects to adopt the Model Agreement Regarding

12   Discovery of Electronically Stored Information. APMT may propose changes to the Model

13   Agreement.

14          As between Soundkeeper and SSA, Soundkeeper anticipates this case will involve

15   preservation and production of ESI. Soundkeeper proposes that Soundkeeper and SSA agree to

16   follow the Model Protocol for Discovery of ESI.

17                  D. Privilege issues

18          The Port and APMT will jointly ask the court to enter a mutually acceptable order under

19   FRE 502.

20          As between Soundkeeper and SSA, neither SSA nor Soundkeeper is aware of any unique

21   or extensive claims of privilege.

22                  E. Proposed limitations on discovery

23          The parties do not currently propose limitations on discovery beyond those provided

24   under federal or local rules.

25

26
      JOINT STATUS REPORT AND DISCOVERY PLAN - 8                           Tupper Mack Wel l s PLLC
      3:17-CV-05016- BHS                                                                  2025 First Avenue
                                                                                                 Suite 1100
                                                                                 Seattle, Washington 98121
                                                                    T EL 206.493.2300 F AX 206.493.2310
             Case 3:17-cv-05016-BHS Document 311 Filed 12/18/20 Page 9 of 16




 1                  F. The need for discovery related orders

 2          The parties do not currently foresee the need for any other orders that the court should

 3   issue under Rule 26(c) or under Rule 16(b) and (c).

 4          5.      THE PARTIES’ VIEWS, PROPOSAL AND AGREEMENTS (LOCAL
                    CIVIL RULE 26(f)(1), (2)).
 5

 6                  A. Prompt case resolution

 7          The Port and APMT intend to continue discussing case resolution.

 8          As to Soundkeeper, SSA anticipates filing a dispositive motion.

 9                  B. Alternative Dispute Resolution

10          The Port and APMT commit to alternative dispute resolution per LCR 39.1 within 120

11   days before trial. The Port and APMT will evaluate the assistance of a magistrate judge for

12   settlement conferences.

13          Soundkeeper’s position as to SSA is that Soundkeeper proposes to use mediation as ADR

14   under Local Rule CR 39.1. Soundkeeper proposes a mediation deadline of 30 days after the

15   discovery cutoff.

16                  C. Related cases

17          A consolidated appeal of the 2020 Industrial Stormwater General Permit before the

18   Washington Pollution Control Hearings Board is a related case per LCR 26(f)(1)(C). Puget

19   Soundkeeper Alliance, et. al v. State of Washington, Dep’t of Ecology, PCHB No. 19-089c. That

20   appeal is the subject of a Notice of Pendency, Dkt. 298.

21                  D. Discovery management

22          The parties do not currently foresee issues with disclosure, discovery or preservation of

23   ESI and will work collaboratively if issues arise.

24                  E. Anticipated discovery sought

25          The provisions of Paragraph 4(B) above, are incorporated herein by reference.

26
      JOINT STATUS REPORT AND DISCOVERY PLAN - 9                          Tupper Mack Wel l s PLLC
      3:17-CV-05016- BHS                                                                 2025 First Avenue
                                                                                                Suite 1100
                                                                                Seattle, Washington 98121
                                                                   T EL 206.493.2300 F AX 206.493.2310
               Case 3:17-cv-05016-BHS Document 311 Filed 12/18/20 Page 10 of 16




 1                    F. Phasing motions

 2             The Port endorses phased discovery and initial motions practice on the Port’s and

 3   APMT’s breach claims.

 4             APMT endorses phased discovery and initial motions practice on the Port’s and APMT’s

 5   claims.

 6             Soundkeeper does not propose phasing motions, beyond the deadlines normally set by the

 7   Court.

 8                    G. Preservation of discoverable information

 9             The Port and APMT have not identified any preliminary issues relating to the

10   preservation of discoverable information and the scope of the preservation obligation.

11             Soundkeeper has not identified any issues relating to the preservation of discoverable

12   information.

13                    H. Privilege issues

14             The provisions of Paragraph 4(D) above, are incorporated herein by reference.

15                    I. Model protocol for Discovery ESI

16             The provisions of Paragraph 4(C) above, are incorporated herein by reference.

17                    J. Alternatives to model protocol

18             The provisions of Paragraph 4(C) above, are incorporated herein by reference.

19             6.     COMPLETIN OF DISCOVERY

20             The Port and APMT propose that all discovery, including written discovery and

21   depositions be completed no later than 120 days before the trial date.

22             As to Soundkeeper and SSA, the parties propose that all discovery be completed no later

23   than 120 days before the trial date.

24

25

26
      JOINT STATUS REPORT AND DISCOVERY PLAN - 10                           Tupper Mack Wel l s PLLC
      3:17-CV-05016- BHS                                                                   2025 First Avenue
                                                                                                  Suite 1100
                                                                                  Seattle, Washington 98121
                                                                     T EL 206.493.2300 F AX 206.493.2310
            Case 3:17-cv-05016-BHS Document 311 Filed 12/18/20 Page 11 of 16




 1          7.     BIFURCATION

 2          The Port endorses phased discovery and initial motions practice on the Port’s and

 3   APMT’s breach claims. The Port will propose a briefing schedule for approval by the Court.

 4   The Port’s ultimate claims and damages may be affected by the final disposition of

 5   Soundkeeper’s concurrent parallel litigation against SSA in this matter. The Port and SSA

 6   intend to seek dismissal of Soundkeeper’s remaining claims, a FRCP 54(b) determination, and

 7   additional relief. Therefore, the Port favors a briefing schedule on the Port’s and APMT’s

 8   breach claims and economic loss rule, the Port and SSA favor bifurcation of the Port’s

 9   crossclaims and APMT’s counterclaims from Soundkeeper’s remaining claims and the Port

10   favors a stay of the Port’s crossclaims and APMT’s counterclaims pending a final judgment in

11   Soundkeeper’s lawsuit against SSA.

12          APMT endorses phased discovery and initial motions practice on the Port’s and APMT’s

13   claims. APMT will work with the Port to propose a briefing schedule for approval by the Court.

14   APMT denies that the Port’s ultimate claims and damages may be affected by the final

15   disposition of Soundkeeper’s concurrent parallel litigation against SSA in this matter. APMT

16   does not favor a stay of the Port’s crossclaims and APMT’s counterclaims pending a final

17   judgment in Soundkeeper’s lawsuit against SSA.

18          Soundkeeper’s opposes bifurcation. If any party wishes to file a motion for bifurcation,

19   Soundkeeper will consider such a motion at that time.

20          8.     PRETRIAL STATEMENTS

21          The parties do not propose to dispense with pretrial statements or pretrial order at this

22   time. The Port, APMT, and Soundkeeper are not requesting to use an abbreviated pretrial order

23   and are not requesting other orders under LCR 16(b) and (c) at this time.

24

25

26
      JOINT STATUS REPORT AND DISCOVERY PLAN - 11                          Tupper Mack Wel l s PLLC
      3:17-CV-05016- BHS                                                                  2025 First Avenue
                                                                                                 Suite 1100
                                                                                 Seattle, Washington 98121
                                                                    T EL 206.493.2300 F AX 206.493.2310
              Case 3:17-cv-05016-BHS Document 311 Filed 12/18/20 Page 12 of 16




 1            9.     INDIVIDUAL TRIAL PROGRAM

 2            The Port, APMT, and Soundkeeper do not believe that the individualized trial program is

 3   appropriate in this case.

 4            10.    SUGGESTIONS FOR SHORTENING/SIMPLIFYING THE CASE

 5            The Port endorses phased discovery and initial motions practice on the Port’s and

 6   APMT’s breach claims. The Port will propose a briefing schedule for approval by the court.

 7            APMT endorses phased discovery and initial motions practice on the Port’s and APMT’s

 8   claims. APMT will work with the Port to propose a joint briefing schedule for approval by the

 9   Court.

10            11.    DATE READY FOR TRIAL

11            The Port-APMT case will be ready for trial in May 2022.

12            SSA will file a motion to dismiss Soundkeeper’s claims, and should that motion to

13   dismiss be denied, Soundkeeper and SSA anticipate that the Soundkeeper-SSA case will be

14   ready for trial in January 2022.

15            12.    JURY TRIAL OR BENCH TRIAL

16            The Port requests a jury trial.

17            APMT request a non-jury trial.

18            Soundkeeper requests a non-jury trial for the Soundkeeper-SSA case.

19            13.    NUMBER OF DAYS REQUIRED

20            APMT and the Port estimate 3 weeks would be needed for trial.

21            Soundkeeper and SSA estimate that ten trial days will be necessary for the SSAT-SSATT

22   trial.

23

24

25

26
      JOINT STATUS REPORT AND DISCOVERY PLAN - 12                         Tupper Mack Wel l s PLLC
      3:17-CV-05016- BHS                                                                 2025 First Avenue
                                                                                                Suite 1100
                                                                                Seattle, Washington 98121
                                                                   T EL 206.493.2300 F AX 206.493.2310
          Case 3:17-cv-05016-BHS Document 311 Filed 12/18/20 Page 13 of 16




 1        14.    TRIAL COUNSEL

 2        Counsel for Crossclaim Plaintiff and Counterclaim Defendant Port of Tacoma

 3        Bradford Doll (206) 493-2324
          James A. Tupper (206) 493-2317
 4        Lynne Cohee (206) 407-0462
          Hayley Ventoza (206) 407-0501
 5        Tupper Mack Wells PLLC
          2025 First Avenue, Suite 1100
 6        Seattle, Washington 98121
 7        and
 8        Carolyn A. Lake (253) 779-4000
          Goodstein Law Group PLLC
 9        501 South G Street
          Tacoma, WA 98405
10        clake@goodsteinlaw.com
11        Counsel for Crossclaim Defendant and Counterclaim Plaintiff APMT
12        Loren R. Dunn (206) 315-4810
          Beveridge & Diamond, P.C.
13        600 University Street, Suite 1601
          Seattle, WA 98101
14
          and
15
          Christopher J. McAuliffe, pro hac vice (609) 919-6619
16        Morgan Lewis & Bockius LLP
          502 Carnegie Center
17        Princeton, NJ 08540-6241
18        Counsel for Defendants SSAT and SSATT

19        Bradley B. Jones, (253) 620-6500
          Dianne K. Conway, (253) 620-6500
20        Gordon Thomas Honeywell LLP
          1201 Pacific Ave., Suite 2100
21        Tacoma, WA 98402
22

23

24

25

26
     JOINT STATUS REPORT AND DISCOVERY PLAN - 13                     Tupper Mack Wel l s PLLC
     3:17-CV-05016- BHS                                                             2025 First Avenue
                                                                                           Suite 1100
                                                                           Seattle, Washington 98121
                                                              T EL 206.493.2300 F AX 206.493.2310
             Case 3:17-cv-05016-BHS Document 311 Filed 12/18/20 Page 14 of 16




             Counsel for Plaintiff Puget Soundkeeper Alliance
 1
             Alyssa Englebrecht
 2           Knoll Lowney
             Smith & Lowney, PLLC
 3           2317 E John Street
             Seattle, WA 98112
 4
             15.    SCHEDULING CONFLICTS
 5
             Counsel for Soundkeeper Alyssa Englebrecht is unavailable June 13, 2022 to June 21,
 6
     2022.
 7
             Counsel for APMT Christopher J. McAuliffe is unavailable July 26, 2021 through July
 8
     30, 2021.
 9
             Counsel for the Port Bradford Doll is unavailable July 2, 2021 through July 6, 2021.
10
             16.    SERVICE
11
             All named parties have been served.
12
             17.    SCHEDULING CONFERENCE
13

14
             18.    CORPORATE DISCLOSURE STATEMENT
15
             The Port is a governmental entity.
16
             APMT filed its Corporate Disclosure Statement on February 17, 2017 (Dkt. # 10).
17
             Soundkeeper filed its Corporate Disclosure Statement on January 17, 2017 (Dkt. # 5).
18
             SSA Marine, Inc. filed its Corporate Disclosure Statement on June 29, 2018 (Dkt. # 122).
19
             SSAT filed its Corporate Disclosure Statement on June 29, 2018 (Dkt. # 123).
20
             DATED this 18th day of December, 2020.
21
                                                  BEVERIDGE & DIAMOND, P.C.
22

23                                                By: s/ Loren R. Dunn
                                                  Loren R. Dunn, WSBA #17135
24                                                600 University Street, Suite 1601
                                                  Seattle, WA 98101
25                                                (206) 315-4810
                                                  ldunn@bdlaw.com
26
      JOINT STATUS REPORT AND DISCOVERY PLAN - 14                          Tupper Mack Wel l s PLLC
      3:17-CV-05016- BHS                                                                  2025 First Avenue
                                                                                                 Suite 1100
                                                                                 Seattle, Washington 98121
                                                                    T EL 206.493.2300 F AX 206.493.2310
          Case 3:17-cv-05016-BHS Document 311 Filed 12/18/20 Page 15 of 16




                                         MORGAN LEWIS & BOCKIUS LLP
 1

 2                                       By: s/ Christopher J. McAuliffe
                                         Christopher J. McAuliffe, pro hac vice
 3                                       502 Carnegie Center
                                         Princeton, NJ 08540-6241
 4                                       (609) 919-6619
                                         Christopher.McAuliffe@morganlewis.com
 5
                                         Attorneys for APM Terminals Tacoma LLC
 6
                                         TUPPER MACK WELLS PLLC
 7

 8                                       By: s/ Bradford Doll
                                         Bradford Doll, WSBA #38479
 9                                       2025 First Avenue, Suite 1100
                                         Seattle, Washington 98121
10                                       (206) 493-2324
                                         doll@tmw-law.com
11
                                         GOODSTEIN LAW GROUP PLLC
12
                                         By: s/ Carolyn A. Lake
13                                       Carolyn A. Lake, WSBA No. 13980
                                         501 South G Street
14                                       Tacoma, WA 98405
                                         (253) 779-4000
15                                       clake@goodsteinlaw.com
16                                       Attorneys for Port of Tacoma
17                                       SMITH & LOWNEY PLLC
18                                       By: s/Alyssa Englebrecht________
                                         Alyssa Englebrecht, WSBA #46773
19                                       Knoll Lowney, WSBA #23457
                                         2317 E. John St.,
20                                       Seattle, WA 98112
                                         (206) 860.2883
21                                       Alyssa@smithandlowney.com
                                         Knoll@smithandlowney.com
22
                                         Attorneys for Puget Soundkeeper Alliance
23

24

25

26
     JOINT STATUS REPORT AND DISCOVERY PLAN - 15                 Tupper Mack Wel l s PLLC
     3:17-CV-05016- BHS                                                         2025 First Avenue
                                                                                       Suite 1100
                                                                       Seattle, Washington 98121
                                                          T EL 206.493.2300 F AX 206.493.2310
              Case 3:17-cv-05016-BHS Document 311 Filed 12/18/20 Page 16 of 16




 1                                       CERTIFICATE OF SERVICE

 2             I hereby certify that on this date, I caused the foregoing document to be electronically

 3    filed with the Clerk of the Court using the CM/ECF system which will send notification of the

 4    filing to all counsel of record.

 5             DATED at Seattle, Washington this 18th day of December, 2020.

 6
                                                             s/ Bradford Doll
 7                                                           Bradford Doll, WSBA #38479
 8

 9   4839-4303-0484, v. 1


10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      JOINT STATUS REPORT AND DISCOVERY PLAN - 16                           Tupper Mack Wel l s PLLC
      3:17-CV-05016- BHS                                                                   2025 First Avenue
                                                                                                  Suite 1100
                                                                                  Seattle, Washington 98121
                                                                     T EL 206.493.2300 F AX 206.493.2310
